

114 S2972 RS: Grant Reform and New Transparency Act of 2016
U.S. Senate
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 723114th CONGRESS2d SessionS. 2972IN THE SENATE OF THE UNITED STATESMay 23, 2016Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 9, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 31, United States Code, to provide transparency and require certain standards in the
			 award of Federal grants, and for other purposes.
	
		1.Short title
 (a)Short titleThis Act may be cited as the Grant Reform and New Transparency Act of 2016 or the GRANT Act. 2.Grants transparency requirements (a)In generalSubtitle V of title 31, United States Code, is amended by inserting after chapter 73 the following:
				
					74Grants Transparency RequirementsSec. 7401. Definitions.7402. Advance notification of grant opportunity.7403. Pre-award evaluation requirements.7404. Website relating to Federal grants.7405. Debriefing.7406. Inspector General review of peer review process.
 7401.DefinitionsIn this chapter: (1)ApplicantThe term applicant means an entity that submits a proposal or application for a grant.
 (2)Competitive grantThe term competitive grant means a discretionary grant entered into through the use of merit-based selection procedures for the purpose of allocating funds authorized under a grant program of an Executive agency.
 (3)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, except the term does not include the Government Accountability Office.
 (4)GrantThe term grant means an award of Federal financial assistance through a grant agreement or cooperative agreement making payment in cash or in kind to a recipient to carry out a public purpose authorized by law.
 (5)Grant reviewerThe term grant reviewer, with respect to a grant— (A)means any individual who reviews, evaluates, or participates in the decision to select a grant applicant for award of the grant; and
 (B)includes— (i)a peer reviewer;
 (ii)a merit reviewer; and (iii)a member of a technical evaluation panel or board or a special emphasis panel.
 (6)Proposal abstractThe term proposal abstract, with respect to a grant proposal, means a summary containing key elements of the grant proposal. 7402.Advance notification of grant opportunityNot later than 30 days before the date on which an Executive agency plans to award a grant opportunity, the Executive agency shall post on the grants website maintained under section 7404—
 (1)a clear statement of the purpose, duration (including anticipated grant continuations), and eligibility requirements of the grant; and
 (2)for merit-based grants, a description of the manner in which applications or proposals for the grant will be evaluated, ranked, and selected for award, including the weighting of any evaluation factors or criteria that shall be considered.
							7403.Pre-award evaluation requirements
 (a)Evaluation requiredBefore awarding a competitive grant, an Executive agency shall conduct an evaluation of the ability of the applicant to successfully carry out the grant.
 (b)Matters coveredThe evaluation required under subsection (a) shall include a review of— (1)the ability of the applicant to successfully carry out the purposes of the grant, as provided in section 200.302 of title 2, Code of Federal Regulations (or any successor thereto);
 (2)the capability of the financial management system of the applicant to appropriately manage and account for funds according to accepted cost accounting principles determined by the Office of Management and Budget, as provided in section 200.302 of title 2, Code of Federal Regulations (or any successor thereto);
 (3)the internal financial and administrative control systems of the applicant, as provided in section 200.303 of title 2, Code of Federal Regulations (or any successor thereto);
 (4)the capability of the applicant to comply with Federal reporting requirements for recipients of Federal funds, as provided in section 200.302 of title 2, Code of Federal Regulations (or any successor thereto);
 (5)the past performance and record of integrity of the applicant, as provided in section 200.205 of title 2, Code of Federal Regulations (or any successor thereto);
 (6)whether the applicant has received other Federal funds through a contract or other type of assistance through a search of the Federal Assistance Award Data System, as provided in section 200.302 of title 2, Code of Federal Regulations (or any successor thereto); and
 (7)any interagency duplication of efforts for research grants, which may be completed through a text-similarity detection process.
								7404.Website relating to Federal grants
 (a)RequirementThe Director of the Office of Management and Budget shall upgrade any existing or proposed public website for finding Federal grant opportunities and applying for such grants so that the website—
 (1)may serve as a central point of information and provide full access for applicants for competitive grants; and
 (2)shall capture in 1 site, or provide electronic links to, other relevant databases. (b)Notice of competitive grant funds availabilityAt the time an Executive agency issues a solicitation or otherwise announces the availability of funds for a competitive grant, the Executive agency shall post on the grants website maintained under this section, in a searchable electronic format, relevant information about the grant opportunity, including—
 (1)the grant announcement and purpose of the grant; (2)the anticipated period of performance for new awards and whether the Executive agency anticipates that the grant will be continued;
 (3)the estimated amount of funds available for the grant; (4)a statement of eligibility requirements of the grant;
 (5)contact information for the Executive agency, including the name, telephone number, and electronic mail address of a specific person or persons responsible for answering questions about the grant and the application process for the grant;
 (6)a clear statement of the evaluation factors or criteria that the Executive agency intends to use to evaluate and rank grant applications or proposals submitted, including the weight to be applied to each factor or criterion;
 (7)a description of the process and standards to be used by the Executive agency to determine that each grant reviewer does not have a prohibited conflict of interest, as defined by applicable statute or regulation, with respect to the evaluation or review of a grant application or proposal, or the decision to award a grant; and
 (8)the anticipated deadline for submission of grant applications or proposals. (c)Use by applicantsThe grants website maintained under this section shall, to the greatest extent practicable, allow grant applicants to—
 (1)use the website with any widely used computer platform; (2)search the website for all competitive grants by purpose, funding agency, program source, and other relevant criteria;
 (3)apply for a competitive grant using the website; and (4)manage, track, and report on the use of competitive grants using the website.
								(d)Grant award information
 (1)In generalFor each competitive grant awarded by an Executive agency, the Executive agency shall— (A)except as provided in paragraphs (2)(A), (2)(B), and (3), post on the grants website maintained under this section—
 (i)the information described in paragraph (2)(A) not later than 14 days after the date on which the grant agreement is finalized; and
 (ii)the information described in subparagraphs (B) and (C) of paragraph (2) not later than 30 days after the date on which the Executive agency notifies an applicant that the applicant has been selected to receive a grant award; and
 (B)update the information under subparagraph (A) as necessary during performance of the grant. (2)Information postedFor purposes of paragraph (1), the information described in this paragraph with respect to each grant awarded by an Executive agency is—
 (A)subject to paragraph (3)— (i)a copy of the final grant agreement, including the terms and conditions and the time period for performance of the grant; and
 (ii)a copy of the proposal, application, or plan that resulted in the grant award, including any substantive amendment to the proposal, application, or plan (whether made before or after the award of the grant);
 (B)documentation explaining the basis for the selection decision for the grant, the number of proposals received for the grant, and, with respect to the proposal that resulted in the grant award, whether the grant was awarded consistent with a numerical ranking or other recommendations by grant reviewers; and
 (C)in any case in which the award of the grant is not consistent with the numerical rankings or any other recommendations made by grant reviewers, a written justification explaining the rationale for the decision not to follow the rankings or recommendations.
									(3)Exceptions to posting requirement
 (A)In generalNotwithstanding paragraphs (1), (2)(A), and (2)(B), an Executive agency may post a proposal abstract or executive summary if the head of the Executive agency determines, with respect to a particular grant award, that the proposal, application, or plan contains matters that are—
 (i)specifically authorized under criteria established by an Executive order to be kept secret in the interest of national defense or foreign policy and are in fact properly classified pursuant to such Executive order;
 (ii)trade secrets or commercial or financial information obtained from a person and privileged or confidential; or
 (iii)personnel files, medical files, and any similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.
										(B)Research and development grants
 (i)DefinitionIn this subparagraph, the term research and development grant means a grant to conduct research and development activities. (ii)ExceptionNotwithstanding paragraphs (1) and (2)(A), an Executive agency shall, with respect to a research and development grant, post on the grants website maintained under this section—
 (I)a proposal abstract or executive summary at the time described in paragraph (1)(A)(i); and (II)the complete proposal for the grant award not later than 1 year after the date on which the grant expires.
 (iii)ExtensionAn Executive agency may post the complete proposal for a research and development grant award after the expiration of the 1-year period described in clause (ii)(II) if the recipient of the research and development grant award—
 (I)petitions the Executive agency to post the complete proposal for the grant award after the expiration of that period; and
 (II)demonstrates that posting the complete proposal during the 1-year period would adversely affect the recipient.
											(C)Sensitive information
 (i)Personally identifiable informationA recipient of a grant awarded by an Executive agency may request that the Executive agency redact any personally identifiable information from a post on the grants website maintained under this section.
 (ii)Vulnerabilities in critical infrastructureAn Executive agency may not post on the grants website maintained under this section any sensitive information related to vulnerabilities in critical infrastructure.
										(e)Submission and Publication of Grant Solicitation Forecast on the Grants website
 (1)RequirementNot later than November 30 of each year or not later than 60 days after the date on which amounts are appropriated to an Executive agency for a fiscal year, whichever is later, the head of the Executive agency shall post a forecast, in accordance with paragraph (2), of all non-emergency grant solicitations that the Executive agency expects to issue for the following calendar year, which—
 (A)shall be based on the best information available; and (B)shall not be binding on the Executive agency.
 (2)Matters includedThe forecast required under paragraph (1) shall include, to the extent practicable, for each expected grant solicitation in a machine-readable format—
 (A)a brief description of the subject and purpose of the grant, organized by the organizational unit of the Executive agency;
 (B)contact information for the organizational unit or individual responsible for the grant, if known, including name, telephone number, and electronic mail address;
 (C)the expected or actual dates for the issuance of the grant solicitation and application and the grant application submission deadline;
 (D)the estimated amount of the average grant award, the estimated maximum and minimum amounts of the grant award, if applicable, and the estimated total number of grant awards to be made; and
 (E)a description of the total amount available to be awarded. (f)Publication of informationNothing in this section shall be construed to require the publication of information otherwise exempt from disclosure under section 552 of title 5 (commonly referred to as the Freedom of Information Act), except for the application of subsection (b)(5) of such section to pre-decisional documents that are posted pursuant to the requirements under subsection (d).
 (g)Transparency of informationTo the extent practicable, the grants website maintained under this section shall— (1)make the information described in this section available in its original format;
 (2)make the information described in this section available without charge, license, or registration requirement;
 (3)permit the information described in this section to be searched; (4)permit the information described in this section to be downloaded in bulk;
 (5)permit the information described in this section to be disseminated via automatic electronic means; (6)permit the information described in this section to be freely shared by the public, such as by social media;
 (7)use permanent uniform resource locators for the information described in this section; and (8)provide an opportunity for the public to provide input about the usefulness of the site and recommendations for improvements.
 7405.DebriefingIf requested by an applicant for a competitive grant, for each grant award made in an amount in excess of $100,000 pursuant to a merit-based selection procedure, an Executive agency shall provide the applicant with a timely debriefing explaining the basis for the award decision of the Executive agency, including, if applicable, the decision not to award a grant to the applicant.
 7406.Inspector General review of peer review processNot later than 18 months after the date of enactment of the Grant Reform and New Transparency Act of 2016, the Inspector General of each Executive agency that awards competitive grants shall conduct a review of the effectiveness of the conflicts of interest policy of the Executive agency, including a review of a random selection of peer review processes, with respect to the peer review process for competitive grants in order to detect favoritism..
 (b)Clerical amendmentThe table of chapters at the beginning of subtitle V of title 31, United States Code, is amended by inserting after the item relating to chapter 73 the following:
				74.Grant Transparency Requirements7401.
			3.Grants workforce report
 (a)DefinitionsIn this section: (1)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code, except the term does not include the Government Accountability Office.
 (2)Federal grants workforceThe term Federal grants workforce, with respect to an Executive agency, means all employees of the Executive agency who spend some or all of their time engaged in—
 (A)grant planning, including programmatic activities; (B)preparing grant solicitations, Notices of Funding Opportunity, or other requests for grant proposals;
 (C)evaluating or reviewing grant applications, including serving on a peer review board; (D)monitoring or administering grant performance by grantees;
 (E)preparing the Notice of Award and negotiating terms and conditions; or (F)post-award closeout activities, including final technical and financial reports.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on the Federal grants workforce, which shall address—
 (1)the size of the Federal grants workforce and expected trends in Federal employment for the Federal grants workforce;
 (2)the adequacy of training opportunities for the Federal grants workforce; (3)whether the Federal Acquisition Institute or any other existing entity engaged in acquisition workforce training should be made available for grant training;
 (4)whether a warrant system similar to that used in the Federal acquisition system should be established for Federal officials authorized to award grants;
 (5)the use by Executive agencies of suspension and debarment actions taken against grantees during the 3-year period preceding the date on which the report is submitted, and the level of agency resources assigned to the suspension and debarment functions; and
 (6)any recommendations for improving the Federal grants workforce.  1.Short title (a)Short titleThis Act may be cited as the Grant Reform and New Transparency Act of 2016 or the GRANT Act.
			2.Grants transparency requirements
 (a)In generalSubtitle V of title 31, United States Code, is amended by inserting after chapter 73 the following:  74Grants Transparency RequirementsSec. 7401. Definitions.7402. Pre-award evaluation requirements.7403. Website relating to Federal grants.7404. Postdecision explanation for failed applicants.7405. Inspector General review of peer review process. 7401.DefinitionsIn this chapter:
 (1)ApplicantThe term applicant means an entity that submits a proposal or application for a grant. (2)Competitive grantThe term competitive grant means a discretionary grant entered into through the use of merit-based selection procedures for the purpose of allocating funds authorized under a grant program of an Executive agency.
 (3)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, except the term does not include the Government Accountability Office.
 (4)GrantThe term grant means an award of Federal financial assistance through a grant agreement or cooperative agreement making payment in cash or in kind to a recipient to carry out a public purpose authorized by law.
 (5)Grant reviewerThe term grant reviewer, with respect to a grant— (A)means any individual who reviews, evaluates, or participates in the decision to select an applicant for award of the grant; and
 (B)includes— (i)a peer reviewer;
 (ii)a merit reviewer; and (iii)a member of a technical evaluation panel or board or a special emphasis panel.
									7402.Pre-award evaluation requirements
							(a)Evaluation required
 (1)In generalBefore awarding a competitive grant and after determining eligibility and conducting a merit-based review, an Executive agency shall conduct an evaluation of the risk posed by an applicant to successfully carry out the grant in accordance with section 200.205 of title 2, Code of Federal regulations (or any successor thereto).
 (2)Review of interagency duplicationTo the extent practicable, each evaluation conducted under paragraph (1) shall include a review of any interagency duplication of efforts for research grants, which may be completed through a text-similarity detection process.
								(b)Simplified Evaluation Procedure for Certain Applicants
 (1)DefinitionIn this subsection, the term covered applicant means an applicant that, based on a risk assessment conducted by the Executive agency, is determined to pose a relatively low risk of failing to execute the grant successfully and properly.
 (2)ProcedureIn conducting the evaluation required under subsection (a) with respect to a covered applicant, an Executive agency shall—
 (A)minimize the burden on the covered applicant; and (B)consider any existing findings with respect to the covered applicant under the single audit process under chapter 75 of this title related to the matters described in subsection (b).
									7403.Website relating to Federal grants
 (a)RequirementThe Director of the Office of Management and Budget shall consult with Executive agencies to upgrade grants.gov or any proposed successor public website for finding Federal grant opportunities and applying for those grants so that the website—
 (1)may serve as a central point of information and provide full access for applicants for competitive grants; and
 (2)shall capture in 1 site, or provide electronic links to, other relevant databases.
 (b)Notice of competitive grant funds availabilityAt the time an Executive agency issues a solicitation or otherwise announces the availability of funds for a competitive grant, the Executive agency shall post on the grants website maintained under this section, in a searchable electronic format, relevant information about the grant opportunity, including—
 (1)the grant announcement and purpose of the grant; (2)the anticipated period of performance for new awards and whether the Executive agency anticipates that the grant will be continued;
 (3)in the case of an announcement with respect to which a specific sum is reserved, the amount of funds available for the grant;
 (4)a statement of eligibility requirements for the grant; (5)contact information for the Executive agency, including the name, telephone number, and electronic mail address of a specific person or persons responsible for answering questions about the grant and the application process for the grant;
 (6)a clear statement of the evaluation factors or criteria that the Executive agency intends to use to evaluate and rank grant applications or proposals submitted, including the weight to be applied to each factor or criterion;
 (7)a description of the process and standards to be used by the Executive agency to determine that each grant reviewer does not have a prohibited conflict of interest, as defined by applicable statute or regulation, with respect to the evaluation or review of a grant application or proposal, or the decision to award a grant;
 (8)the anticipated deadline for submission of grant applications or proposals; and (9)a set of sample winning grant proposals awarded under the same or similar program within the last 3 years.
 (c)Use by applicantsThe grants website maintained under this section shall, to the greatest extent practicable, allow applicants to—
 (1)use the website with any widely-used computer platform; (2)search the website for all competitive grants by purpose, funding agency, program source, and other relevant criteria; and
 (3)apply for a competitive grant using the website. (d)Technical assistance for grantees (1)In generalEach Executive agency shall make available on the grants website maintained under this section detailed grant guidance and written technical assistance for applicants.
 (2)Grant award process information postedWith respect to each grant awarded by an Executive agency, the Executive agency shall, not later than 30 days after the date on which the grant is awarded, post on the grants website maintained under this section—
 (A)documentation explaining the basis for the selection decision for the grant, the number of proposals received for the grant, and, with respect to the proposal that resulted in the grant award, whether the grant was awarded consistent with a numerical ranking or other recommendations by grant reviewers; and
 (B)in any case in which the award of the grant is not consistent with the numerical rankings or any other recommendations made by grant reviewers, a written justification explaining the rationale for the decision not to follow the rankings or recommendations.
									(3)Sensitive information
 (A)Personally identifiable informationEach Executive agency may redact any personally identifiable information from a post on the grants website maintained under this section.
 (B)Adverse informationAn Executive agency may not post on the grants website maintained under this section any sensitive information that the Executive agency determines would adversely affect an applicant.
									(e)Submission and Publication of Grant Solicitation Forecast on the Grants website
 (1)RequirementNot later than November 30 of each fiscal year or not later than 60 days after the date on which amounts are appropriated to an Executive agency for a fiscal year, whichever is later, the head of the Executive agency shall post a forecast, in accordance with paragraph (2), of all nonemergency grant solicitations that the Executive agency expects to issue for the following calendar year, which—
 (A)shall be based on the best information available; and (B)shall not be binding on the Executive agency.
 (2)Matters includedThe forecast required under paragraph (1) shall include, to the extent practicable, for each expected grant solicitation in a machine-readable format—
 (A)a brief description of the subject and purpose of the grant, organized by the organizational unit of the Executive agency;
 (B)contact information for the organizational unit or individual responsible for the grant, if known, including name, telephone number, and electronic mail address;
 (C)the expected or actual dates for the issuance of the grant solicitation and application and the grant application submission deadline;
 (D)the estimated amount of the average grant award, the estimated maximum and minimum amounts of the grant award, if applicable, and the estimated total number of grant awards to be made; and
 (E)a description of the total amount available to be awarded. (f)Publication of information (1)In generalExcept as provided in paragraph (2), nothing in this section shall be construed to require the publication of information otherwise exempt from disclosure under section 552 of title 5 (commonly referred to as the Freedom of Information Act).
 (2)LimitationThe exemption under section 552(b)(5) of title 5 shall not exempt from publication predecisional documents required to be posted pursuant to the requirements under subsection (d)(2).
 (g)Transparency of informationTo the extent practicable, the grants website maintained under this section shall— (1)make the information described in this section available in its original format;
 (2)make the information described in this section available without charge, license, or registration requirement;
 (3)permit the information described in this section to be searched; (4)permit the information described in this section to be downloaded in bulk;
 (5)permit the information described in this section to be disseminated via automatic electronic means; (6)permit the information described in this section to be freely shared by the public, such as by social media;
 (7)use permanent uniform resource locators for the information described in this section; and (8)provide an opportunity for the public to provide input about the usefulness of the site and recommendations for improvements.
 7404.Postdecision explanation for failed applicantsIf requested by an applicant for a competitive grant, for each grant award made in an amount in excess of $100,000 pursuant to a merit-based selection procedure, an Executive agency shall provide the applicant with a timely direct interaction describing the basis for the award decision of the Executive agency, including, if applicable, the decision not to award a grant to the applicant.
 7405.Inspector General review of peer review processNot later than 18 months after the date of enactment of the Grant Reform and New Transparency Act of 2016, the Inspector General of each Executive agency that awards competitive grants shall conduct a review of the effectiveness of the conflicts of interest policy of the Executive agency, including a review of a random selection of peer review processes, with respect to the peer review process for competitive grants in order to detect favoritism..
 (b)Clerical amendmentThe table of chapters at the beginning of subtitle V of title 31, United States Code, is amended by inserting after the item relating to chapter 73 the following:
				74.Grant transparency requirements7401.
			3.Grants workforce report
 (a)DefinitionsIn this section: (1)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code, except the term does not include the Government Accountability Office.
 (2)Federal grants workforceThe term Federal grants workforce, with respect to an Executive agency, means all employees of the Executive agency who spend some or all of their time engaged in—
 (A)grant planning, including programmatic activities; (B)preparing grant solicitations, Notices of Funding Opportunity, Notices Inviting Applications, or other requests for grant proposals;
 (C)evaluating or reviewing grant applications, including serving on a peer review board; (D)monitoring or administering grant performance by grantees;
 (E)preparing the Notice of Award and negotiating terms and conditions; or (F)post-award closeout activities, including final technical and financial reports.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on the Federal grants workforce, which shall address—
 (1)the size of the Federal grants workforce and expected trends in Federal employment for the Federal grants workforce;
 (2)the adequacy of training opportunities for the Federal grants workforce; (3)whether the Federal Acquisition Institute or any other existing entity engaged in acquisition workforce training should be made available for grant training;
 (4)whether a warrant system similar to that used in the Federal acquisition system should be established for Federal officials authorized to award grants;
 (5)the use by Executive agencies of suspension and debarment actions taken against grantees during the 3-year period preceding the date on which the report is submitted, and the level of agency resources assigned to the suspension and debarment functions; and
 (6)any recommendations for improving the Federal grants workforce.December 9, 2016Reported with an amendment